Case 18-13246        Doc 38     Filed 04/04/19     Entered 04/04/19 14:33:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13246
         Travisa Conner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/06/2018.

         2) The plan was confirmed on 08/03/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/08/2018.

         5) The case was dismissed on 01/18/2019.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,426.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-13246        Doc 38       Filed 04/04/19    Entered 04/04/19 14:33:42              Desc          Page 2
                                                   of 3



 Receipts:

         Total paid by or on behalf of the debtor                  $960.00
         Less amount refunded to debtor                              $5.28

 NET RECEIPTS:                                                                                      $954.72


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $0.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                       $54.72
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $54.72

 Attorney fees paid and disclosed by debtor:                  $200.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal        Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
 CAPITAL ONE AUTO FINANCE         Secured        5,392.00       5,391.04      5,391.04        877.62        22.38
 CAPITAL ONE BANK USA             Unsecured      2,492.00       2,491.71      2,491.71           0.00         0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured          450.00        585.60        585.60           0.00         0.00
 CORPORATE AMERICA FAMILY CU Unsecured           1,677.00       2,014.70      2,014.70           0.00         0.00
 ILLINOIS DEPT OF REVENUE         Priority       4,000.00       4,034.35      4,034.35           0.00         0.00
 ILLINOIS DEPT OF REVENUE         Unsecured            NA         444.40        444.40           0.00         0.00
 INTERNAL REVENUE SERVICE         Priority       6,000.00           0.00          0.00           0.00         0.00
 LVNV FUNDING                     Unsecured            NA       1,273.25      1,273.25           0.00         0.00
 LVNV FUNDING                     Unsecured      2,750.00       2,777.74      2,777.74           0.00         0.00
 NICOR GAS                        Unsecured         533.00        769.08        769.08           0.00         0.00
 SYNCHRONY/OLD NAVY               Unsecured         400.00           NA            NA            0.00         0.00
 SYNCHRONY/WALMART                Unsecured      1,533.00            NA            NA            0.00         0.00
 TRI STATE FINANCIAL              Unsecured      1,800.00            NA            NA            0.00         0.00
 WEBBANK/FINGERHUT                Unsecured         793.00           NA            NA            0.00         0.00
 HARRIS AND HARRIS LTD            Unsecured         449.00           NA            NA            0.00         0.00
 ILLINOIS TOLL HIGHWAY AUTHORIT Unsecured        4,800.00            NA            NA            0.00         0.00
 INDIAN PRAIRIE SCHOOL DISTRICT # Unsecured      1,060.00            NA            NA            0.00         0.00
 ALLTRAN FINANCIAL LP             Unsecured      1,260.00            NA            NA            0.00         0.00
 ADVOCATE GOOD SAMARITAN HOSP Unsecured              40.00           NA            NA            0.00         0.00
 AMERICAN WEB LOAN                Unsecured      4,200.00            NA            NA            0.00         0.00
 ARNOLD SCOTT HARRIS PC           Unsecured      1,991.00            NA            NA            0.00         0.00
 AT&T MOBILITY                    Unsecured         300.00           NA            NA            0.00         0.00
 CREDIT COLLECTION SERVICES       Unsecured         457.00           NA            NA            0.00         0.00
 CHASE CARD SERVICES              Unsecured         759.00           NA            NA            0.00         0.00
 T MOBILE                         Unsecured            NA          62.17         62.17           0.00         0.00
 US DEPARTMENT OF EDUCATION       Unsecured           0.00          0.00          0.00           0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-13246        Doc 38      Filed 04/04/19     Entered 04/04/19 14:33:42              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $5,391.04            $877.62             $22.38
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $5,391.04            $877.62             $22.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $4,034.35                $0.00            $0.00
 TOTAL PRIORITY:                                          $4,034.35                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,418.65                $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $54.72
         Disbursements to Creditors                               $900.00

 TOTAL DISBURSEMENTS :                                                                         $954.72


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
